                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID SECHRIST,

                      Plaintiff,

v.                                                                No. CV 21-00009 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

                      Defendant.

               ORDER EXTENDING BRIEFING SCHEDULE DEADLINES

       THIS MATTER is before the Court on Plaintiff David Sechrist’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 18), filed July 12, 2021. In the

Motion, Mr. Sechrist requests a 30-day extension of the deadlines set forth in the

Court’s Order Setting Briefing Schedule, (Doc. 17). (Doc. 18 at 1). The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that Mr. Sechrist shall file his motion to reverse

or remand the administrative agency decision by August 11, 2021. The Commissioner

shall file her response to Mr. Sechrist’s motion by October 11, 2021, and Mr. Sechrist

shall file a reply in support of the motion by October 25, 2021.

       IT IS SO ORDERED.



                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE

1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on July
9, 2021.
